Exhibit EIGHTH MODIFICATION AGREEMENT (Increase) THIS EIGHTH MODIFICATION AGREEMENT (this “Agreement”), effective as of the 17th day of March 2010, is by and between UNITED BANK, a Virginia banking corporation (the “Bank”); and VERSAR, INC. a Delaware corporation (“Versar”), GEOMET TECHNOLOGIES, LLC, a Maryland limited liability company (“Geomet”), VERSAR GLOBAL SOLUTIONS, INC., a Virginia corporation (“VGS”), VEC CORP., a Pennsylvania corporation and successor to Versar Environmental Company, Inc. (“VEC”), VERSAR INTERNATIONAL, INC., a Delaware corporation, formerly known as VIAP, Inc. (“Versar International”) and ADVENT ENVIRONMENTAL, INC., a Kentucky corporation (“Advent” and, together with Versar, Geomet, VGS, VEC and Versar International, individually and collectively, the “Borrower”). WITNESSETH THAT: WHEREAS, the Bank is the owner and holder of that certain Revolving Commercial Note dated September 26, 2003, in the original principal amount of Five Million and No/100 Dollars ($5,000,000.00), made by the Borrower payable to the order of the Bank and bearing interest and being payable in accordance with the terms and conditions therein set forth (the “Note”); and WHEREAS, the Note is issued pursuant to the terms of a certain Loan and Security Agreement dated September 26, 2003, between the Borrower and the Bank (as modified in accordance with that certain First Modification Agreement dated as of May 12, 2004, that certain Third Modification Agreement dated as of November 30, 2005 (a second modification having been drafted but never executed and delivered), that certain Fourth Modification Agreement dated as of September 28, 2006, as increased to Seven Million Five Hundred Thousand and No/100 Dollars ($7,500,000.00) pursuant to that certain Fifth Modification Agreement dated as of September 24, 2007, that certain Sixth Modification Agreement dated September 30, 2009, and that certain Seventh Modification Agreement dated January 5, 2010, and as otherwise amended, extended, increased, replaced and supplemented from time to time, the “Loan Agreement”); WHEREAS, the Borrower is in violation of Section VI(C)(16) of the Loan Agreement for failing to add Versar International as a co-borrower (the “Versar International Default”); WHEREAS, on or about the effective date hereof, Versar entered into that certain
